GOF P5 07/17 SUPPLEMENT DATED JULY 14, 2017 TO THE CURRENTLY EFFECTIVE PROSPECTUS OF EACH OF THE FUNDS LISTED BELOW FRANKLIN FUND ALLOCATOR SERIES Franklin Founding Funds Allocation Fund Franklin Corefolio Allocation Fund TEMPLETON GLOBAL INVESTMENT TRUST Templeton Emerging Markets Small Cap Fund Templeton Emerging Markets Balanced Fund TEMPLETON INCOME TRUST Templeton International Bond Fund FRANKLIN TAX-FREE TRUST Franklin Federal Intermediate-Term Tax-Free Income Fund Franklin Federal Limited-Term Tax-Free Income Fund Franklin High Yield Tax-Free Income Fund Franklin Massachusetts Tax-Free Income Fund Franklin New Jersey Tax-Free Income Fund Franklin Alabama Tax-Free Income Fund Franklin Florida Tax-Free Income Fund Franklin Georgia Tax-Free Income Fund Franklin Kentucky Tax-Free Income Fund Franklin Louisiana Tax-Free Income Fund Franklin Maryland Tax-Free Income Fund Franklin Missouri Tax-Free Income Fund Franklin North Carolina Tax-Free Income Fund Franklin Virginia Tax-Free Income Fund Franklin Arizona Tax-Free Income Fund Franklin Colorado Tax-Free Income Fund Franklin Connecticut Tax-Free Income Fund Franklin Michigan Tax-Free Income Fund Franklin Minnesota Tax-Free Income Fund Franklin Ohio Tax-Free Income Fund Franklin Oregon Tax-Free Income Fund Franklin Pennsylvania Tax-Free Income Fund FRANKLIN FEDERAL TAX-FREE INCOME FUND FRANKLIN NEW YORK TAX-FREE INCOME FUND FRANKLIN MUNICIPAL SECURITIES TRUST Franklin California High Yield Municipal Fund Franklin Tennessee Municipal Bond Fund FRANKLIN CALIFORNIA TAX-FREE TRUST Franklin California Intermediate-Term Tax-Free Income Fund Franklin California Ultra-Short Tax-Free Income Fund FRANKLIN STRATEGIC MORTGAGE PORTFOLIO Franklin Strategic Mortgage Portfolio FRANKLIN NEW YORK TAX-FREE TRUST Franklin New York Intermediate-Term Tax-Free Income Fund FRANKLIN TEMPLETON GLOBAL TRUST Templeton Global Currency Fund The prospectus is amended as follows: Effective on or about August 1, 2017, it is anticipated that the Funds listed above will begin offering Class R6 shares.
